United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-10815
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RAMON RESENDEZ DURAN, JR.,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 6:92-CR-37-8
                      --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Ramon Resendez Duran, Jr., appeals the sentence imposed

following the revocation of his supervised release.     He contends

that sentences, including those imposed upon revocation of

supervised release, should be reviewed under the reasonableness

standard enunciated in United States v. Booker, 543 U.S. (2005).

Further, he argues that his sentence was unreasonable because the

court did not adequately apply the 18 U.S.C. § 3553(a) factors

and, particularly, failed to consider Duran’s possession of

methadone in the context of his treatment for heroin addiction.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-10815
                                -2-

      The Government has moved for dismissal of the appeal or for

summary affirmance on the ground that this court lacks

jurisdiction to consider Duran’s appeal under 18 U.S.C.

§ 3742(a)(4).   Because Duran cannot prevail on the merits of his

appeal, we pretermit consideration of the jurisdictional issue.

See United States v. Weathersby, 958 F.2d 65, 66 (5th Cir. 1992).

The Government’s motion for dismissal of the appeal or for

summary affirmance is therefore denied.    The Government’s

alternative request for an extension of time to file an appellate

brief is also denied as unnecessary.

     This court need not decide the appropriate standard of

review for a sentence imposed upon revocation of supervised

release in the wake of United States v. Booker, 543 U.S. 220

(2005), because Duran has not shown that his sentence was either

unreasonable or plainly unreasonable.     See United States v.

Hinson, 429 F.3d 114, 120 (5th Cir. 2005), cert. denied,

126 S. Ct. 1804 (2006).   Duran was subject to a five-year

statutory maximum sentence upon revocation of his supervised

release on Count One and to a two-year statutory maximum sentence

upon revocation of his supervised release on Count Two.       See 18

§§ 3583(e)(3); 3559(a)(1),(4); 21 U.S.C. §§ 841(b)(1)(B)(i), 846.

The Sentencing Guidelines recommended a prison term of between 12

to 18 months based on Duran’s Grade B violations and his criminal

history category of IV.   See U.S.S.G. § 7B1.4(a).   Therefore, the

consecutive 18-month terms of imprisonment on each count were
                           No. 06-10815
                                -3-

within the recommended range and neither unreasonable nor plainly

unreasonable.   See Hinson, 429 F.3d at 120; United States v.

Gonzalez, 250 F.3d 923, 925-29 (5th Cir. 2001).

     AFFIRMED; MOTION FOR DISMISSAL OR SUMMARY AFFIRMANCE DENIED;
ALTERNATIVE REQUEST FOR EXTENSION OF TIME DENIED AS UNNECESSARY